      Case 15-16477          Doc 38      Filed 05/16/19 Entered 05/16/19 12:23:06               Desc Main
                                            Document Page 1 of 1

                                       United States Bankruptcy Court
                                   Northern District of Illinois, Eastern Division
IN RE: Steven M. Groble                                   )            Chapter 13
                                                          )            Case No. 15 B 16477
        Debtor(s)                                         )            Judge Deborah L. Thorne

                                   Notice of Motion/Certificate of Service
    Steven M. Groble                                                   Debtor Attorney: David M Siegel
    986 Roxbury Court                                                  via Clerk's ECF noticing procedures
    Hanover Park, IL 60133


                                                                       >   Dirksen Federal Building
On June 05, 2019 at 9:00AM, I will appear at the location listed       >   219 South Dearborn
to the right, and present this motion, a copy which is hereby          >   Courtroom 613
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Friday, May 17,
2019.
                                   Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtor filed for Chapter 13 relief on May 8, 2015.
2. The Debtor's plan was Confirmed on August 6, 2015.
3. The Debtor's confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2015. The debtor has failed to tender 2018 taxes.
4. The Debtor has failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtor's confirmed plan .

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
just and proper.

Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
